           Case 19-51289-bem                  Doc 1              Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                                Petition Page 1 of 63

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF GEORGIA

 Case number (if known):                                       Chapter you are filing under:
                                                              El Chapter 7
                                                              o Chapter 11
                                                              o  Chapter 12
                                                              o  Chapter 13
                                                                                                                       0    Check if this is an
                                                                                                                            amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                          12/17

The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case
together—called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                         About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Nathalie
     government-issued picture                                                                 First Name
                                       First Name
     identification (for example,
     your driver's license or
     passport).                        Middle Name                                             Middle Name
                                       Pierre-Paul
     Bring your picture                Last Name                                               Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, Ill)                              Suffix (Sr., Jr., II, Ill)

2.   All other names you
     have used in the last 8           First Name                                              First Name
     years
                                       Middle Name                                             Middle Name
     Include your married or
     maiden names.                     Last Name                                               Last Name


3.   Only the last 4 digits of
                                       xxx — xx —                   1    9        8        4   xxx — xx —
     your Social Security
     number or federal                 OR                                                      OR
     Individual Taxpayer
     Identification number             9xx — xx —                                              9xx — xx —
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
           Case 19-51289-bem                    Doc 1          Filed 01/24/19 Entered 01/24/19 15:35:08                                     Desc
                                                              Petition Page 2 of 63


Debtor 1     Nathalie Pierre-Paul                                                                Case number (if known)

                                        About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                 El      I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in             Business name                                                Business name
     the last 8 years
                                        Business name                                                Business name
     Include trade names and
     doing business as names
                                        Business name                                                Business name



                                        EIN                                                          EIN


                                        EIN                                                          EIN
5.   Where you live                                                                                  If Debtor 2 lives at a different address:

                                        2528 Sweetridge Court
                                        Number       Street                                          Number      Street




                                        Lithia Springs                  GA       30122
                                        City                            State    ZIP Code            City                           State    ZIP Code

                                        Douglas
                                        County                                                       County

                                        If your mailing address is different from                    If Debtor 2's mailing address is different
                                        the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                        court will send any notices to you at this                   will send any notices to you at this mailing
                                        mailing address.                                             address.



                                        Number       Street                                          Number      Street


                                        P.O. Box                                                     P.O. Box


                                        City                            State    ZIP Code            City                           State    ZIP Code



6.   Why you are choosing               Check one:                                                   Check one:
     this district to file for
                                        El      Over the last 180 days before filing this            o      Over the last 180 days before filing this
     bankruptcy
                                                petition, I have lived in this district longer              petition, I have lived in this district longer
                                                than in any other district.                                 than in any other district.

                                        El      I have another reason. Explain.                      o      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)



IMEI           Tell the Court About Your Bankruptcy Case

7.   The chapter of the             Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you            for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                               Chapter 7
     under                          El
                                    o          Chapter 11

                                    O          Chapter 12

                                    o          Chapter 13



Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 19-51289-bem              Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                    Petition Page 3 of 63


Debtor 1    Nathalie Pierre-Paul                                                      Case number (if known)

8.   How you will pay the fee      El I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order, If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                   o    I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                        Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                        By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                        than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                        fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                        Filing Fee Waived (Official Form 1039) and file it with your petition.


9.   Have you filed for            gl No
     bankruptcy within the
     last 8 years?                 El Yes.

                                   District                                               When                    Case number
                                                                                                 mm/Dpirm
                                   District                                               When                    Case number
                                                                                                 mmippirm
                                   District                                               When                    Case number
                                                                                                 MMIDD/WN
10. Are any bankruptcy             El No
    cases pending or being
    filed by a spouse who is       El Yes.
    not filing this case with
                                   Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an              District                                               When                     Case number,
    affiliate?                                                                                   NAM DD /YYYY     if known


                                   Debtor                                                             Relationship to you

                                   District                                               When                     Case number,
                                                                                                 Mm DD / YYYY     if known

11. Do you rent your               El No.      Go to line 12.
    residence?                     Ed   Yes. Has your landlord obtained an eviction judgment against you?

                                               gl No. Go to line 12.
                                               E] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case 19-51289-bem               Doc 1        Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                       Petition Page 4 of 63


Debtor 1    Nathalie Pierre-Paul                                                       Case number (if known)


111=           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor        IZI No. Go to Part 4.
    of any full- or part-time        O    Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                 O     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 0     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 O     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                O      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                El None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                     lEl No.    I am not filing under Chapter 11.

                                     El No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).            O    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code,


Ian           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any           121 No
    property that poses or is        O    Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                      If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or               Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 19-51289-bem                 Doc 1        Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                         Petition Page 5 of 63


Debtor 1     Nathalie Pierre-Paul                                                        Case number (if known)


              Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a         El I received a briefing from an approved credit             El I received a briefing from an approved credit
    briefing about             counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                            0 I received a briefing from an approved credit              0 I received a briefing from an approved credit
    briefing about credit
                              counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                              filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                              a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,    0 I certify that I asked for credit counseling               0 I certify that I asked for credit counseling
    you are not eligible      services from an approved agency, but was                    services from an approved agency, but was
    to file.                  unable to obtain those services during the 7                 unable to obtain those services during the 7
                              days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,       circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can             waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                            Dl am not required to receive a briefing about               0 I am not required to receive a briefing about
                              credit counseling because of:                                credit counseling because of:
                               O Incapacity.      I have a mental illness or a mental       O Incapacity.      I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                               O Disability.      My physical disability causes me          O Disability.      My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                               O Active duty. I am currently on active military             O Active duty. I am currently on active military
                                              duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                             Desc
                                                      Petition Page 6 of 63


Debtor 1    Nathalie Pierre-Paul                                                       Case number (if known)


101111         Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                           O No. Go to line 16b.
                                           IZI Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           O No. Go to line 16c.
                                           O Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.
                                   0

    Do you estimate that after     El Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                     El No
    are paid that funds will be
                                                El Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do          El 1-49                            O 1,000-5,000                     O    25,001-50,000
    you estimate that you          0  50-99                           El 5,001-10,000                   O    50,001-100,000
    owe?                           0  100-199                         O 10,001-25,000                   O    More than 100,000
                                   0  200-999

19. How much do you                ▪      $0-$50,000                  0    $1,000,001-$10 million       o    $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million           $1,000,000,001-$10 billion
                                   o                                  0                                 o
    be worth?                             $100,001-$500,000                $50,000,001-$100 million          $10,000,000,001-$50 billion
                                   o                                                                    o
                                   o      $500,001-$1 million              $100,000,001-$500 million    O    More than $50 billion

20. How much do you                   $0-$50,000                           $1,000,001-$10 million       o    $500,000,001-$1 billion
    estimate your liabilities to      $50,001-$100,000                     $10,000,001-$50 million      o    $1,000,000,001-$10 billion
                                   o
    be?                            El $100,001-$500,000                    $50,000,001-$100 million          $10,000,000,001-$50 billion
                                                                      0                                 o
                                      $500,001-$1 million                  $100,000,001-$500 million    El   More than $50 billion
                                   o




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6
           Case 19-51289-bem              Doc 1        Filed 01/24/19 Entered 01/24/19 15:35:08                                  Desc
                                                      Petition Page 7 of 63


Debtor 1    Nathalie Pierre-Paul                                                        Case number (if known)


 Part 7:      Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or b th. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   X                                                           X
                                       Nathalie Pierre-Paul, Debtor                                Signature of Debtor 2

                                       Executed on     /          A9                               Executed on
                                                     MM DD / YYY                                                 MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
           Case 19-51289-bem                Doc 1          Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                          Petition Page 8 of 63


Debtor 1     Nathalie Pierre-Paul                                                       Case number (if known)

For you if you are filing this      The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an               understand that many people find it extremely difficult to represent themselves
attorney                            successfully. Because bankruptcy has long-term financial and legal consequences, you are
                                    strongly urged to hire a qualified attorney.
If you are represented by an
attorney, you do not need to        To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
file this page.                     and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
                                    did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
                                    court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
                                    If that happens, you could lose your right to file another case, or you may lose protections, including the
                                    benefit of the automatic stay.

                                    You must list all your property and debts in the schedules that you are required to file with the court. Even
                                    if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules, If
                                    you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
                                    exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
                                    debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
                                    falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
                                    been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                    imprisoned.

                                    If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
                                    attorney. The court will not treat you differently because you are filing for yourself. To be successful,
                                    you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
                                    and the local rules of the court in which your case is filed. You must also be familiar with any state
                                    exemption laws that apply.

                                    Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                    consequences?

                                    El    No
                                    El Yes

                                    Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
                                    or incomplete, you could be fined or imprisoned?

                                          No
                                          Yes

                                    Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                    [3    No
                                    IZI Yes.     Name of Person     Angela D. Forte
                                                 Attach    Bankruptcy Petition Preparer's Notice, Declaration, and Signature     (Official Form 119).

                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have
                                    read and understood this notice, and I am aware that filing a bankruptcy case without an attorney may
                                    cause me to lose my rights or property if I do not properly handle the case.



                                    X                                                          X
                                         Nathalie Pierre-Paul, Debtor 1                            Signature of Debtor 2

                                         Date            074                                       Date
                                                MM/DD/VYYY                                                MM / DD / YYYY

                                         Contact phone                                             Contact phone

                                         Cell phone                                                Cell phone

                                         Email address     npierrepaul@yahoo.com                   Email address




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
          Case 19-51289-bem                  Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                        Petition Page 9 of 63

 Fill in this information to identify your case:

 Debtor 1           Nathalie                                   Pierre-Paul
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                             0   Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                               04/16
                                                                                                                                       41111111111111111111111110

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


r=i1            Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
     O Married
       Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
     o Yes, List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
     El No
     O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
           Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                      Petition Page 10 of 63


Debtor 1      Nathalie Pierre-Paul                                                      Case number (if known)

 Part 2:        Explain the Sources of Your Income

4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor I.

        No
     El Yes. Fill in the details.


                                                    Oto                                               btor

                                                Sources of income         Gross income            Sources of income          Gross income
                                                Check all that apply.     (before deductions      Check all that apply.      (before deductions
                                                                          and exclusions                                     and exclusions

From January 1 of the current year until        El Wages, commissions,             $42,009.63 13 Wages, commissions,
the date you filed for bankruptcy:                 bonuses, tips                                 bonuses, tips
                                                El Operating a business                           o Operating a business
For the last calendar year:                     El Wages, commissions,             $42,009.63        Wages, commissions,
                                                   bonuses, tips                                     bonuses, tips
(January Ito December 31, 2018 )
                          YYYY                  ID Operating a business                              Operating a business


For the calendar year before that:              El Wages, commissions,             $33,512.27     El Wages, commissions,
                                                   bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                           YYYY                 ID Operating a business                           1:3 Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor I.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     12:1 No
          Yes. Fill in the details.




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2
           Case 19-51289-bem                     Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                   Desc
                                                            Petition Page 11 of 63


Debtor 1     Nathalie Pierre-Paul                                                           Case number (if known)



EMI            List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     O No.         Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               O No. Go to line 7.

               O Yes. List below each creditor to whom you paid a total of $6,425" or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   *Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     IZI Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               10 No. Go to line 7.

               •      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

     • No
     O Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     El No
     •  Yes. List all payments that benefited an insider.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 3
             Case 19-51289-bem                     Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                              Petition Page 12 of 63


Debtor 1       Natha lie Pierre-Paul                                                       Case number (if known)

 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     Ei No
     O Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

     El No. Go to line 11.
     Ei Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

     I21 No
     O Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     ▪ No
     O Yes

                 List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     El No
     0 Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


     ▪     No
     Ei    Yes. Fill in the details for each gift or contribution.


En               List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

     RI No
     El Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
            Case 19-51289-bem                   Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                          Petition Page 13 of 63


Debtor 1       Nathalie Pierre-Paul                                                      Case number (if known)


UM              List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

     •  No
     RI Yes. Fill in the details.

                                                    Description and value of any property transferred         Date payment         Amount of
Angela D. Forte                                                                                               or transfer was      payment
Person Who Was Paid                                                                                           made

1544 Wellborn Road                                                                                                 12/2018             $200.00
Number Street
#477

Redan                      Ga       30074
City                       State    ZIP Code
jourdanconepts@gmail.com
Email or website address


Person Who Made the Payment if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     12I No
     El Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.


     •  No
     El Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
     El No
     •  Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
              Case 19-51289-bem               Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                         Petition Page 14 of 63


Debtor 1        Nathalie Pierre-Paul                                                      Case number (if known)

    Part 8:       List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.

            No
      0     Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

         No
      E] Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    10 No
    El Yes. Fill in the details.

    Part 9:       Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

      EziNo
      El Yes. Fill in the details.


    Part 10:      Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

•    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
•    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

•    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

            No
            Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
           Case 19-51289-bem                     Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                Desc
                                                            Petition Page 15 of 63


Debtor 1       Nathalie Pierre-Paul                                                           Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?
    El No
    O Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

     El No
        Yes. Fill in the details.


mei             Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

           O   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           O   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           O   A partner in a partnership
           O   An officer, director, or managing executive of a corporation
           O   An owner of at least 5% of the voting or equity securities of a corporation

     El No. None of the above applies. Go to Part 12.
     O Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

       No
     O Yes. Fill in the details below.


mg              Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X                                                           X
    Nathalie Pierre-Paul, Debtor 1                              Signature of Debtor 2

    Date   d/   427Ny                                           Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

El No
El Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
121 Yes. Name of person       Angela D. Forte                                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
            Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                             Desc
                                                       Petition Page 16 of 63

 Fill in this information to identify your case and this filing:
 Debtor 1            Nathalie                                 Pierre-Paul
                     First Name         Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name          Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                               o   Check if this is an
                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                  12/15

In each category, separately list and describe items. List an asset only once, If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



rfflii         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     El No. Go to Part 2.
     o Yes. Where is the property?
2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here                                                            $0.00

               Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
     [ZI Yes

3.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                   Volkswagon             Check one.                                  amount of any secured claims on Schedule D:
                                                  Debtor 1 only                            Creditors Who Have Claims Secured by Property.
Model:                  Passat
                                               El Debtor 2 only                          Current value of the           Current value of the
Year:                   2014                                                             entire property?               portion you own?
                                               13 Debtor 1 and  Debtor 2 only
Approximate mileage: 45,000                                   of the debtors and another
                                               o At least one                                        $9,761.00                      $9,761.00
Other information:
2014 Volkswagon Passat (approx.                o   Check if this is community property
45,000 miles)                                      (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
     El Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                    4               $9,761.00
     entries for pages you have attached for Part 2. Write that number here




Official Form 106A/B                                       Schedule A/B: Property                                                       page 1
            Case 19-51289-bem                   Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                        Desc
                                                          Petition Page 17 of 63


Debtor 1        Nathalie Pierre-Paul                                                        Case number (if known)



EMII             Describe Your Personal and Household Items
                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                      portion you own?
                                                                                                                      Do not deduct secured
                                                                                                                      claims or exemptions.

6.    Household goods and furnishings
      Examples.' Major appliances, furniture, linens, china, kitchenware
      0    No
      El Yes. Describe        household goods and furnishings                                                                   $3,500.00

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games

      0N 0
      El Yes. Describe        laptop                                                                                              $300.00

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      El No
      El Yes. Describe

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
      El No
           Yes. Describe

10.   Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      El No
      Ei   Yes. Describe

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      ONO
      Ell Yes. Describe       clothing                                                                                          $1,050.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

      El No
      El Yes. Describe        costume jewelry                                                                                       $50.00

13.   Non-farm animals
      Examples.' Dogs, cats, birds, horses
      El No
      El Yes. Describe

14. Any other personal and household items you did not already list, including any health aids you
    did not list
      El No
      El Yes. Give specific
         information

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                $4,900.00
    attached for Part 3. Write the number here




Official Form 106A/B                                           Schedule A/B: Property                                                 page 2
           Case 19-51289-bem                  Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                         Petition Page 18 of 63


Debtor 1      Nathalie Pierre-Paul                                                       Case number (if known)


 Part 4:       Describe Your Financial Assets
                                                                                                                          Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured
                                                                                                                          claims or exemptions.
16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
     121 No
     O Yes                                                                                        Cash:

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

     RI No
     El Yes                                Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
     O Yes                        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
     El No
     O Yes. Give specific
        information about
        them                      Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    Ed No
     O Yes. Give specific
       information about
       them                       Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
     E6No
     O Yes. List each
       account separately.     Type of account:         Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

     RI No
     O Yes                                          Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
    IZI No
    O Yes                        Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     10 No
     O Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)


Official Form 106A/B                                            Schedule A/B: Property                                                    page 3
             Case 19-51289-bem                  Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                  Desc
                                                          Petition Page 19 of 63


Debtor 1       Nathalle Pierre-Paul                                                         Case number (if known)

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     El No
     El Yes. Give specific
        information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     121 No
     o Yes. Give specific
         information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     121 No /
     13 Yes. Give specific
         information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

        No
     10 Yes. Give specific information Federal: Anticipated 2018 Federal Tax Refund. Amt:                            Federal:             $8,000.00
        about them, including whether $8,000.00
        you already filed the returns                                                                                State:                    $0.00
        and the tax years
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     El No
        Yes. Give specific information                                                                    Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
     121 No
     Ei  Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
     o     Yes. Name the insurance
           company of each policy
           and list its value           Company name:                                    Beneficiary:                     Surrender or refund value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
     IZI No
           Yes. Give specific information



Official Form 106A/B                                           Schedule A/B: Property                                                           page 4
           Case 19-51289-bem                     Doc 1    Filed 01/24/19 Entered 01/24/19 15:35:08                        Desc
                                                         Petition Page 20 of 63


Debtor 1       Nathalie Pierre-Paul                                                   Case number (if known)

33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      El No
      El Yes. Describe each claim

34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
      rights to set off claims
      IZI No
      El Yes. Describe each claim

35.   Any financial assets you did not already list

      El No
      ID Yes. Give specific information

36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have
      attached for Part 4. Write that number here                                                                               $8,000.00


En             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.   Do you own or have any legal or equitable interest in any business-related property?

         No. Go to Part 6.
      E] Yes. Go to line 38.

                                                                                                                     Current value of the
                                                                                                                     portion you own?
                                                                                                                     Do not deduct secured
                                                                                                                     claims or exemptions.
38.   Accounts receivable or commissions you already earned

      El No
      ID Yes. Describe..

39.   Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                desks, chairs, electronic devices
      Ed No
      ID Yes. Describe..

40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

      IZI No
      El Yes. Describe..

41.   Inventory

      Ef No
      El Yes. Describe..

42.   Interests in partnerships or joint ventures

      El No
         Yes. Describe         Name of entity:                                                     % of ownership:

43.   Customer lists, mailing lists, or other compilations

      El No
      El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. §101(41A))?
                  ONO
                  El Yes. Describe




Official Form 106A/B                                         Schedule A/B: Property                                                  page 5
           Case 19-51289-bem                 Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                         Desc
                                                      Petition Page 21 of 63


Debtor 1     Nathalie Pierre-Paul                                                     Case number (if known)

44. Any business-related property you did not already list

     [ZI No
     El Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here                                                                4                  $0.00


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

     (ZI No. Go to Part 7.
     O Yes. Go to line 47.

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
47. Farm animals
    Examples.' Livestock, poultry, farm-raised fish
     RI No
     O Yes._

48. Crops--either growing or harvested

     IZ1 No
     O Yes. Give specific
         information
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

     IZI No
     • Yes....

50. Farm and fishing supplies, chemicals, and feed

    El No
    El Yes....

51. Any farm- and commercial fishing-related property you did not already list

     IZI No
     O Yes. Give specific
         information
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here                                                                                   $0.00


En          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    • No
    El Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here                                               $0.00




Official Form 106A/B                                      Schedule A/B: Property                                                   page 6
           Case 19-51289-bem                  Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                        Desc
                                                       Petition Page 22 of 63


Debtor 1     Nathalie Pierre-Paul                                                   Case number (if known)


 Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                           4              $0.00

56. Part 2: Total vehicles, line 5                                            $9,761.00

57. Part 3: Total personal and household items, line 15                       $4,900.00

58. Part 4: Total financial assets, line 36                                   $8,000.00

59. Part 5: Total business-related property, line 45                                $0.00

60. Part 6: Total farm- and fishing-related property, line 52                       $0.00

61. Part 7: Total other property not listed, line 54                   +            $0.00

                                                                                             Copy personal
62. Total personal property.     Add lines 56 through 61                     $22,661.00      property total 9       +     $22,661.00



63. Total of all property on Schedule A/B.     Add line 55 + line 62                                                      $22,661.00




Official Form 106A/B                                       Schedule A/B: Property                                              page 7
            Case 19-51289-bem                  Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                          Petition Page 23 of 63

 Fill in this information to identify your case:

 Debtor 1            Nathalie                                    Pierre-Paul
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                o    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 1060
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


mopi           Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
     IZI You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
     0   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $9,761.00                  $5,000.00          Unknown
2014 Volkswagon Passat (approx. 45,000                                        o   100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.1                                                       applicable statutory
                                                                                  limit

Brief description:                                          $3,500.00        [ZI       $3,500.00           Unknown
household goods and furnishings                                              El 100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:           6
                                                                                 applicable statutory
                                                                                 limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

     IA No
     El Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        0   No
        El Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
            Case 19-51289-bem               Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                      Petition Page 24 of 63


Debtor 1      Nathalie Pierre-Paul                                                    Case number (if known)

 Part 2:       Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $300.00        IZI        $300.00           Unknown
laptop                                                                  0     100% of fair market
                                                                              value, up to any
Line from Schedule A/B:     7
                                                                              applicable statutory
                                                                              limit

Brief description:                                      $1,050.00       p         $1,050.00          Unknown
clothing                                                                0     100% of fair market
                                                                              value, up to any
Line from Schedule A/B:    11
                                                                              applicable statutory
                                                                              limit

Brief description:                                       $50.00         IZI         $50.00           Unknown
costume jewelry                                                         0     100% of fair market
                                                                              value, up to any
Line from Schedule A/B:    12
                                                                              applicable statutory
                                                                              limit

Brief description:                                      $8,000.00       0         $8,000.00          Unknown
Anticipated 2018 Federal Tax Refund                                     0     100% of fair market
                                                                              value, up to any
Line from Schedule NB:     28
                                                                              applicable statutory
                                                                              limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 2
          Case 19-51289-bem                   Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                         Petition Page 25 of 63


 Fill in this information to identify your case:
 Debtor 1            Nathalie                                   Pierre-Paul
                     First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                 o   Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

1.   Do any creditors have claims secured by your property?
       El No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       0 Yes. Fill in all of the information below.

11=11           List All Secured Claims

2.   List all secured claims. If a creditor has more than one secured
     claim, list the creditor separately for each claim. If more than one
     creditor has a particular claim, list the other creditors in Part 2. As
     much as possible, list the claims in alphabetical order according to the
     creditor's name.

 2.1                                          Describe the property that
                                              secures the claim:                            $10,923.00             $9,761.00              $1,162.00
Bridgecrest
Creditor's name                               2014 Volkswagon Passat
7300 E Hampton Ave                            (approx. 45,000 miles)
Number Street
Suite 101
                                              As of the date you file, the claim is: Check all that apply.
                                              El Contingent
Mesa                   AZ 85209
                                              o Unliquidated
City                   State ZIP Code         El Disputed
Who owes the debt? Check one.                 Nature of lien. Check all that apply.
O Debtor 1 only
                                              O An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only
                                              o Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only
                                              El Judgment lien from a lawsuit
ID At least one of the debtors and another
                                              o Other (including a right to offset)
O Check if this claim relates
  to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $10,923.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $10,923.00


Official Form 106D                        Schedule D: Creditors Who Have Claims Secured by Property                                          page 1
             Case 19-51289-bem                  Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                           Petition Page 26 of 63

 Fill in this information to identify your case:
 Debtor 1             Nathalie                                    Pierre-Paul
                      First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                  o   Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
        El No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.


EMI               List All Secured Claims

2.     List all secured claims. If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more than one            Column                  Column B               Column
       creditor has a particular claim, list the other creditors in Part 2. As         Amount          im      Value of collateral           eou
       much as possible, list the claims in alphabetical order according to the        Do not deduct the       that supports
       creditor's name.                                                                value of •661laiera                                  an

  2.1                                           Describe the property that
                                                secures the claim:                            $11,089.00                $9,761.00                $1,328.00
Bridgecrest                                     2014 Volkswagon Passat
Creditor's name
                                                (approx. 45,000 miles)
Number      Street

                                                As of the date you file, the claim is: Check all that apply.
                                                El Contingent
                                                o Unliquidated
City                    State ZIP Code          o Disputed
Who owes the debt? Check one.                   Nature of lien. Check all that apply.
IZI Debtor 1 only                               IR1 An agreement you made (such as mortgage or secured car loan)
o Debtor 2 only
                                                o Statutory lien (such as tax lien, mechanic's lien)
o Debtor 1 and Debtor 2 only
                                                o Judgment lien from a lawsuit
o At least one of the debtors and another
                                                o Other (including a right to offset)
O Check if this claim relates
  to a community debt
Date debt was incurred                          Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $11,089.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                            $11,089.00

Official Form 106D                         Schedule D: Creditors Who Have Claims Secured by Property                                                page 1
             Case 19-51289-bem                    Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                             Petition Page 27 of 63

 Fill in this information to identify your case:
  Debtor 1             Natha lie                                    Pierre-Paul
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name

  United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

  Case number
  (if known)                                                                                                       o    Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


MEI
1.
                 List All of Your PRIORITY Unsecured Claims
       Do any creditors have priority unsecured claims against you?
       121 No. Go to Part 2,
       El Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.



     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                            When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           o Contingent
                                                           El Unliquidated
                                                           o Disputed
City                        State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
o Debtor 1 only                                            El Domestic support obligations
1:1 Debtor 2 only                                          o Taxes and certain other debts you owe the government
o Debtor 1 and Debtor 2 only
                                                           o Claims for death or personal injury while you were
ID At least one of the debtors and another                    intoxicated
o Check if this claim is for a community debt              o Other. Specify
Is the claim subject to offset?
O NO
El Yes




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1
             Case 19-51289-bem                    Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                    Desc
                                                             Petition Page 28 of 63


Debtor 1       Nathalie Pierre-Paul                                                             Case number (if known)


MI               List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       RI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       El Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2,

                                                                                                                                                      lai

     4.1
                                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            o  Contingent
                                                            El Unliquidated
                                                            El Disputed

City                        State   ZIP Code                Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                           El Student loans
[D Debtor 1 only
                                                            ID Obligations arising out of a separation agreement or divorce
ID Debtor 2 only
                                                               that you did not report as priority claims
ID Debtor 1 and Debtor 2 only                               El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                            El Other, Specify
El Check if this claim is for a community debt
Is the claim subject to offset?
     No
ID Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2
               Case 19-51289-bem                 Doc 1         Filed 01/24/19 Entered 01/24/19 15:35:08                           Desc
                                                              Petition Page 29 of 63


Debtor 1        Nathalie Pierre-Paul                                                     Case number (if known)

     Part 4:     Add the Amounts for Each Type of Unsecured Claim

6.     Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
       28 U.S.C. § 159. Add the amounts for each type of unsecured claim.



                                                                                                                Total claim

Total claims        6a. Domestic support obligations                                                   6a.                    $0.00
from Part 1
                    6b. Taxes and certain other debts you owe the government                           6b.                    $0.00

                    6c.   Claims for death or personal injury while you were intoxicated               6c.                    $0.00


                    6d. Other. Add all other priority unsecured claims. Write that amount here.        6d. 4.                 $0.00


                    6e.   Total.   Add lines 6a through 6d.                                            6d.                    $0.00




                                                                                                                Total claim

Total claims        6f.   Student loans                                                                6f.                    $0.00
from Part 2
                    6g.   Obligations arising out of a separation agreement or divorce                 6g.                    $0.00
                          that you did not report as priority claims

                    6h.   Debts to pension or profit-sharing plans, and other similar                  6h.                    $0.00
                          debts

                    6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i. 4.                 $0.00


                    6j.   Total.   Add lines 6f through 6i.                                            6j.                    $0.00




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
           Case 19-51289-bem                     Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                     Desc
                                                            Petition Page 30 of 63


 Fill in this information to identify your case:
 Debtor 1              Nathalie                                     Pierre-Paul
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name

 United States Bankruptcy Court for the:     NORTHERN DISTRICT OF GEORGIA
 Case number
                                                                                                                   o    Check if this is an
 (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


MEI
1.
                 List All of Your PRIORITY Unsecured Claims
       Do any creditors have priority unsecured claims against you?
       Ef No. Go to Part 2.
          Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                                           10
                                                                                                                                              mou
     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                            When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           El Contingent
                                                           o Unliquidated
                                                           El Disputed
City                        State   ZIP Code
Who incurred the debt?      Check one.                     Type of PRIORITY unsecured claim:
o Debtor 1 only                                            o  Domestic support obligations
o Debtor 2 only                                            Ei Taxes and certain other debts you owe the government
El Debtor 1 and Debtor 2 only                              o Claims for death or personal injury while you were
o At least one of the debtors and another                     intoxicated
                                 community debt
o Check if this claim is for a                             El Other. Specify
Is the claim subject to offset?
•    No
o Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1
            Case 19-51289-bem                       Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                       Desc
                                                              Petition Page 31 of 63



Debtor 1       Nathalie Pierre-Paul                                                             Case number (if known)


EiMI             List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       Ei No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       El Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.




     4.1                                                                                                                                            $622.00
Bank of America                                             Last 4 digits of account number
Nonpriority Creditoes Name
                                                            When was the debt incurred?
POB 982238
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                               Unliquidated
                                                            El Disputed
El Paso                         TX      79998
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                           El Student loans
10 Debtor 1 only                                            El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                               that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                  El Other. Specify
El Check if this claim is for a community debt                 Account
Is the claim subject to offset?
Eir  No
ID Yes

     4.2                                                                                                                                          $6,553.00
Capital One Auto Finance                                    Last 4 digits of account number
Nonpriority Creditors Name
                                                            When was the debt incurred?
POB 259407
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            E] Contingent
                                                            El Unliquidated
                                                            o Disputed
Plano                           TX       75025
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            El Student loans
Fa Debtor 1 only                                            El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                               that you did not report as priority claims
El Debtor 1 and Debtor 2 only                               El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                  Ea Other. Specify
O Check if this claim is for a community debt                  Account
Is the claim subject to offset?
E6 No
ID Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
           Case 19-51289-bem                  Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                       Petition Page 32 of 63



Debtor 1       Nathalie Pierre-Paul                                                    Case number (if known)


rEfill           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                            Total Viaim
previous page.

  4.3                                                                                                                            $425.00
Convergent Outsourcing                                Last 4 digits of account number
                                                                                           —    —    —
Nonpriority Creditor's Name                           When was the debt incurred?
800 SW 39th Street
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      El Contingent
                                                      o Unliquidated
                                                      O Disputed
Renton                     WA      98057
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      El Student loans
lZ Debtor 1 only
                                                      0 Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                         that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                      O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                      FA Other. Specify
El Check if this claim is for a community debt           Tmobile
Is the claim subject to offset?
FZI No
O Yes

   4.4                                                                                                                           $655.00
Eversource                                            Last 4 digits of account number
Nonpriority Creditor's Name                           When was the debt incurred?
POB 250
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      o Contingent
                                                      o Unliquidated
                                                      O Disputed
Norwood                    MA      02062
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      El Student loans
•    Debtor 1 only
                                                      O Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                          that you did not report as priority claims
O Debtor 1 and Debtor 2 only
                                                      O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                      EZ1 Other. Specify
El Check if this claim is for a community debt            Account
Is the claim subject to offset?
     No
El Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                    page 3
          Case 19-51289-bem                    Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                        Petition Page 33 of 63



Debtor 1       Nathalie Pierre-Paul                                                     Case number (if known)

                 Your NONPRIORITY Unsecured Claims -- Continuation Page
           111
After listing any entries on this page, number them sequentially from the
previous page.

   4.5                                                                                                                          $410.00
IC Systems                                             Last 4 digits of account number
Nonpriority Creditor's Name                            When was the debt incurred?
POB 64378
Number        Street                                   As of the date you file, the claim is: Check all that apply.
                                                       o Contingent
                                                       o Unliquidated
                                                       O Disputed
Saint Paul                  MN      55164
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                       O Student loans
pi Debtor 1 only
                                                       O Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                          that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                       O Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                       RI Other. Specify
El Check if this claim is for a community debt            Kindercarea
Is the claim subject to offset?
•    No
O Yes

   4.6                                                                                                                          $689.00
Midland Funding                                        Last 4 digits of account number
Nonpriority Creditors Name                             When was the debt incurred?
2365 Northside Drive
Number        Street                                   As of the date you file, the claim is: Check all that apply.
#300
                                                       o Contingent
                                                       o Unliquidated
                                                       O Disputed
San Diego                  CA      92108
City                       State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                       O Student loans
pi Debtor 1 only
                                                       0 Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                          that you did not report as priority claims
O Debtor 1 and Debtor 2 only
                                                       O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                       E6 Other. Specify
El Check if this claim is for a community debt            Webb Bank
Is the claim subject to offset?
Fa No
O Yes




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                    page 4
           Case 19-51289-bem                  Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                       Petition Page 34 of 63



Debtor 1       Nathalie Pierre-Paul                                                    Case number (if known)

11=              Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.

  4.7                                                                                                                         $5,100.00
NCB Management Services                               Last 4 digits of account number
                                                                                                —    —
Nonpriority Creditor's Name                           When was the debt incurred?
1 Allied Drive
Number        Street                                  As of the date you file, the claim is: Check all that apply.
#DT                                                   El Contingent
                                                      O Unliquidated
                                                      El Disputed
Feasterville Trevose       PA      19053
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      El Student loans
•    Debtor 1 only
O Debtor 2 only
                                                      p  Obligations arising out of a separation agreement or divorce
                                                         that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                      O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                      Ea Other. Specify
El Check if this claim is for a community debt           Santander
Is the claim subject to offset?
•    No
O Yes

   4.8                                                                                                                         $915.00
SW Credit Systems                                     Last 4 digits of account number
Nonpriori y Creditor's Name                           When was the debt incurred?
4120 Internatioal arkway
Number        Street                                  As of the date you file, the claim is: Check all that apply.
#100                                                  13 Contingent
                                                      o Unliquidated
                                                      O Disputed
Carrollton                 TX      75007
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      El Student loans
Ea Debtor 1 only
                                                      O Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                         that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                      O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                      •  Other. Specify
ID Check if this claim is for a community debt           Tmobile
Is the claim subject to offset?
rzi  No
O Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                    page 5
           Case 19-51289-bem                   Doc 1     Filed 01/24/19 Entered 01/24/19 15:35:08                              Desc
                                                        Petition Page 35 of 63



Debtor 1     Nathalie Pierre-Paul                                                       Case number (if known)


C2111          Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.
  4.9                                                                                                                            $4,000.00
YS Dept of Educaiton                                   Last 4 digits of account number
                                                                                            —         —    —
Nonpriority Creditors Name                             When was the debt incurred?
61 Fprsyth Street
Number        Street                                   As of the date you file, the claim is: Check all that apply.
Suite 19T40                                            O Contingent
                                                       o Unliquidated
                                                       El Disputed
Atlanta                     GA      30303
City                        State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                       ID Student loans
Fej Debtor 1 only
                                                       El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                           that you did not report as priority claims
13 Debtor 1 and Debtor 2 only
                                                       1:1 Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another             •   Other. Specify
El Check if this claim is for a community debt             Account
Is the claim subject to offset?
Ea No
1:3 Yes




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 6
           Case 19-51289-bem                 Doc 1        Filed 01/24/19 Entered 01/24/19 15:35:08                                Desc
                                                         Petition Page 36 of 63



Debtor 1       Nathalie Pierre-Paul                                                    Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                            Total claim

Total claims       6a. Domestic support obligations                                                 6a.                   $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                         6b.                   $0.00

                   6c. Claims for death or personal injury while you were intoxicated               6c.                   $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.      6d. +                 $0.00


                   6e. Total. Add lines 6a through 6d.                                              6d.                   $0.00



                                                                                                            Total claim

Total claims       6f.   Student loans                                                              6f.                   $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                 6g.                   $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                  6h.                   $0.00
                       debts

                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here.   61. +         $19,369.00


                   6j. Total. Add lines 6f through 6i.                                              6j.           $19,369.00




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 7
            Case 19-51289-bem                 Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                Desc
                                                        Petition Page 37 of 63

 Fill in this information to identify your case:
 Debtor 1            Nathalie                                   Pierre-Paul
                     First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                               o   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
     IZI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                                             Property (Official Form 106A/B).
     o Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B:
2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
            Case 19-51289-bem               Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                    Desc
                                                       Petition Page 38 of 63

 Fill in this information to identify your case:
 Debtor 1            Nathalie                                  Pierre-Paul
                     First Name         Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                  o   Check if this is an
 (if known)
                                                                                                                      amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                  12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?      (If you are filing a joint case, do not list either spouse as a codebtor.)
     Ed  No
     o Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     El No. Go to line 3.
     El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        El No
        o Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

          Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                        Schedule H: Your Codebtors                                                        page 1
              Case 19-51289-bem                Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                  Desc
                                                          Petition Page 39 of 63

 Fill in this information to identify your case:
     Debtor 1              Nathalie                                   Pierre-Paul
                           First Name           Middle Name           Last Name                       Check if this is:
     Debtor 2                                                                                              An amended filing
     (Spouse, if filing)   First Name           Middle Name           Last Name
                                                                                                      o    A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA
                                                                                                           chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                           MM! DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

1:211              Describe Employment
1.    Fill in your employment
      information.                                            Debtor 1                                       Debtor 2 or non-filinq spouse
      If you have more than one
      job, attach a separate page       Employment status      El Employed                                   o      Employed
      with information about                                   0 Not employed                                o      Not employed
      additional employers.
                                        Occupation            Phlebotomist
       Include part-time, seasonal,
       or self-employed work.           Employer's name        Quest Diagnostics

       Occupation may include           Employer's address
       student or homemaker, if it                             Number Street                                 Number Street
       applies.




                                                               City                    State    Zip Code     City                    State   Zip Code


                                        How long employed there?       3 years

                  Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                       For Debtor 1              For Debtor 2 or
                                                                                                                 non-filing spouse


2.     List monthly gross wages, salary, and commissions (before all             2.            $4,357.53
       payroll deductions). If not paid monthly, calculate what the monthly wage
       would be.
3.     Estimate and list monthly overtime pay.                                    3. +             $0.00

4.     Calculate gross income. Add line 2 + line 3.                               4.           $4,357.53




Official Form 1061                                            Schedule I: Your Income                                                            page 1
            Case 19-51289-bem                  Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                    Desc
                                                         Petition Page 40 of 63


Debtor 1        Nathalie Pierre-Paul                                                               Case number (if known)
                                                                                           For Debtor 1      For Debtor 2 or
                                                                                                             non-filing spouse
     Copy line 4 here                                                         4    4.          $4,357.53
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                             6a.           $818.69
     5b. Mandatory contributions for retirement plans                              5b.             $0.00
     5c. Voluntary contributions for retirement plans                              5c.           $216.67
     5d. Required repayments of retirement fund loans                              5d.             $0.00
     5e. Insurance                                                                 5e.           $388.24
     5f. Domestic support obligations                                              5f,             $0.00
     5g. Union dues                                                                5g.             $0.00
     5h. Other deductions.
          Specify: bfw                                                             5h.+           $86.67
6.   Add the payroll deductions.       Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.          $1,510.27
     5g + 5h.
7.   Calculate total monthly take-home pay.         Subtract line 6 from line 4.   7.          $2,847.26
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                      8a.             $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                    8b.             $0.00
     8c. Family support payments that you, a non-filing spouse, or a               8c,             $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                 8d.             $0.00
     8e. Social Security                                                           8e.             $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                  8f              $0.00
     8g. Pension or retirement income                                              8g.             $0.00
     8h. Other monthly income.
         Specify: part-time job                                                    8h,i.         $773.72

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.        9.            $773.72

10. Calculate monthly income. Add line 7 + line 9.                             10.       ,62098
                                                                                       $3,620.98
                                                                                             .      +                                     $3,620.98
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedu e J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                               11.   +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly               12.           $3,620.98
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                    Combined
                                                                                                                                      monthly income




Official Form 1061                                           Schedule I: Your Income                                                           page 2
           Case 19-51289-bem               Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                 Desc
                                                     Petition Page 41 of 63


Debtor 1     Nathalie Pierre-Paul                                                     Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
    El No,            None.
    0   Yes. Explain:




Official Form 1061                                       Schedule I: Your Income                                      page 3
           Case 19-51289-bem            Doc 1    Filed 01/24/19 Entered 01/24/19 15:35:08                             Desc
                                                Petition Page 42 of 63


Debtor 1     Nathalie Pierre-Paul                                                    Case number (if known)


1.   Additional Employers Debtor 1                                            Debtor 2 or non-filing spouse

     Occupation            Phlebotomist
     Employer's name       Clinical Laboratory Services
     Employer's address    189W. Athens Street
                           Suite 2

                           Winder                     GA      30680
                           City                       State   Zip Code        City                            State     Zip Code

     How long employed there?




Official Form 1061                                  Schedule I: Your Income                                                    page 4
               Case 19-51289-bem                     Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                                Petition Page 43 of 63

 Fill in this information to identify your case:
                                                                                                       Check if this is:
      Debtor 1                   Nathalie                                   Pierre-Paul                 El   An amended filing
                                 First Name            Middle Name          Last Name
                                                                                                             A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
      Debtor 2
      (Spouse, if filing)        First Name            Middle Name          Last Name                        following date:

      United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA                             MM / DD / YYYY
      Case number
      (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.



MO Describe Your Household
1.      Is this a joint case?

        El No. Go to line 2.
        0     Yes, Does Debtor 2 live in a separate household?
                            No
                   ID     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.      Do you have dependents?                   No
                                              El Yes. Fill out this information     Dependent's relationship to      Dependent's      Does dependent
        Do not list Debtor 1 and                                                    Debtor 1 or Debtor 2             ape              live with you?
                                                 for each dependent
        Debtor 2.
                                                                                    daughter                         12
                                                                                                                                      0  No
                                                                                                                                      El Yes
        Do not state the dependents'
        names.                                                                      son                              8
                                                                                                                                      0  No
                                                                                                                                      El Yes
                                                                                                                                      El      No
                                                                                                                                      o       Yes
                                                                                                                                              No
                                                                                                                                          o   Yes
                                                                                                                                      El      No
                                                                                                                                      o       Yes
3.      Do your expenses include                    IZI   No
        expenses of people other than               0     Yes
        yourself and your dependents?


r=11                Estimate Your Ongoing              Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule 1: Your Income (Official Form 1061.)                                     Your expenses

4.      The rental or home ownership expenses for your residence.                                                   4.                         $895.00
        Include first mortgage payments and any rent for the ground or lot.
        If not included in line 4:

        4a.   Real estate taxes                                                                                     4a.

        4b.   Property, homeowner's, or renter's insurance                                                          4b.

        4c.   Home maintenance, repair, and upkeep expenses                                                         4c.

        4d.   Homeowner's association or condominium dues                                                           4d.




     Official Form 106J                                              Schedule J: Your Expenses                                                      page 1
            Case 19-51289-bem                 Doc 1         Filed 01/24/19 Entered 01/24/19 15:35:08                    Desc
                                                           Petition Page 44 of 63


Debtor 1      Nathalie Pierre-Paul                                                       Case number (if known)

                                                                                                             Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                       5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                               6a.                      $350.00
     6b. Water, sewer, garbage collection                                                             6b.                       $80.00
     6c. Telephone, cell phone, Internet, satellite, and                                              6c.                      $150.00
         cable services
     6d. Other. Specify:      cell                                                                    6d.                      $125.00
7.   Food and housekeeping supplies                                                                   7.                       $500.00
8.   Childcare and children's education costs                                                         8.

9.   Clothing, laundry, and dry cleaning                                                              9.                       $150.00
10. Personal care products and services                                                               10.                      $200.00
11. Medical and dental expenses                                                                       11.                       $40.00
12. Transportation. Include gas, maintenance, bus or train                                            12.                      $350.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                     13.
    magazines, and books
14. Charitable contributions and religious donations                                                   14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a. Life insurance                                                                               15a.

     15b. Health insurance                                                                             15b.

     15c. Vehicle insurance                                                                            15c.                    $161.00

     15d. Other insurance. Specify:                                                                    15d.

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                           16.

17. Installment or lease payments:

     17a. Car payments for Vehicle 1      2014 Volkswagon Passat                                       17a.                    $481.00

     17b. Car payments for Vehicle 2                                                                   17b.

     17c. Other. Specify:                                                                              17c.

     17d. Other. Specify:                                                                              17d.

18. Your payments of alimony, maintenance, and support that you did not report as                      18.
    deducted from your pay on line 5, Schedule 1, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                           19.




 Official Form 106J                                          Schedule J: Your Expenses                                            page 2
           Case 19-51289-bem                Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                       Desc
                                                       Petition Page 45 of 63


Debtor 1    Nathalie Pierre-Paul                                                              Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.   Mortgages on other property                                                                       20a.

    20b. Real estate taxes                                                                                   20b.

    20c. Property, homeowner's, or renter's insurance                                                        20c.

    20d.   Maintenance, repair, and upkeep expenses                                                          20d.

    20e. Homeowner's association or condominium dues                                                         20e.

21. Other. Specify:                                                                                          21.

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                             22a.         $3,482.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2,                    22b,

    22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.         $3,482.00


23. Calculate your monthly net income.

    23a.   Copy line 12 (your combined monthly income) from Schedule I.                                      23a.         $3,620.98

    23b.   Copy your monthly expenses from line 22c above.                                                   23b. —       $3,482.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                              23c.             $138.98

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

    El No.
    0  Yes. Explain here:
            None.




 Official Form 106J                                       Schedule J: Your Expenses                                              page 3
               Case 19-51289-bem               Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                          Petition Page 46 of 63

    Fill in this information to identify your case:
    Debtor 1            Nathalie                                   Pierre-Paul
                        First Name         Middle Name             Last Name

    Debtor 2
    (Spouse, if filing) First Name         Middle Name             Last Name

    United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

    Case number
    (if known)                                                                                                               El Check if this is an
                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15
If you are an individual filing under chapter 7, you must fill out this form if:

•    creditors have claims secured by your property, or

•    you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).



C1211111 List Your Creditors Who Hold Secured Claims
1.     For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
       fill in the information below.

       Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                         property that secures a debt?                 as exempt on Schedule C?

       Creditor's        Bridgecrest                                           Surrender the property.                     No
       name:                                                                   Retain the property and redeem it.          Yes
       Description of                                                          Retain the property and enter into a
                         2014 Volkswagon Passat (approx.
       property                                                                Reaffirmation Agreement.
                         45,000 miles)
       securing debt:                                                          Retain the property and [explain]:



I=                  List Your Unexpired Personal Property             Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                               Will this lease be assumed?

       None.




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
            Case 19-51289-bem               Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                           Desc
                                                      Petition Page 47 of 63


Debtor 1      Nathalie Pierre-Paul                                                  Case number (if known)


cum            Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
    personaIpjqperty that is subject to an unexpired lease.

X                                                     X
    Nathalie Pierre-Paul, Debtor 1                        Signature of Debtor 2

    Date ()  C( ,2                                        Date
         MM DD / Y YY                                            MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2
            Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                               Desc
                                                       Petition Page 48 of 63

 Fill in this information to identify your case:
 Debtor 1           Nathalie                                   Pierre-Paul
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                 o    Check if this is an
                                                                                                                 amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.


               Summarize Your Assets

                                                                                                                          Your assets
                                                                                                                          Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     la. Copy line 55, Total real estate, from Schedule A/B                                                                                $0.00


     lb. Copy line 62, Total personal property, from Schedule A/B                                                                      $22,661.00



     lc. Copy line 63, Total of all property on Schedule A/B                                                                           $22,661.00



Eli            Summarize Your Liabilities

                                                                                                                           Your liabilities
                                                                                                                           Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                $11,089.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                         $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                      $0.00


                                                                                                Your total liabilities                 $11,089.00




               Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule I
                                                                                                                                        $3,620.98

5.   Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                        $3,482.00
     Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                                page 1
            Case 19-51289-bem                 Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                           Desc
                                                         Petition Page 49 of 63


Debtor 1      Nathalie Pierre-Paul                                                         Case number (if known)


r=11           Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     o No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     12I Yes


7.   What kind of debt do you have?

     •     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
     O     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                  $5,044.58


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                       Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                               $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                       $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                             $0.00


     9d. Student loans. (Copy line 6f.)                                                                              $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                     $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                          $0.00


     9g. Total. Add lines 9a through 9f.                                                                             $0.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                             page 2
         Case 19-51289-bem                   Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                  Desc
                                                        Petition Page 50 of 63



 Fill in this information to identify your case:
 Debtor 1           Nathalie                                  Pierre-Paul
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                o    Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



MIMI           Summarize Your Assets

                                                                                                                          Your assets
                                                                                                                          Value of what you own
1.   Schedule NB: Property (Official Form 106A/B)

     Ia. Copy line 55, Total real estate, from Schedule A/B                                                                                 $0.00


     lb. Copy line 62, Total personal property, from Schedule A/B                                                                      $22,661.00


     lc. Copy line 63, Total of all property on Schedule NB                                                                            $22,661.00



En             Summarize Your Liabilities

                                                                                                                           Your liabilities
                                                                                                                           Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                $10,923.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                         $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 63 of Schedule E/F                                 $19,369.00



                                                                                                Your total liabilities                 $30,292.00




11=            Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule 1                                                                       $3,620.98

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J                                                                             $3,482.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 1
           Case 19-51289-bem                   Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                   Desc
                                                         Petition Page 51 of 63



Debtor 1      Nathalie Pierre-Paul                                                         Case number (if known)


 Part 4:         Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     o
     Ezi
           No. You have nothing to report on this part of the form, Check this box and submit this form to the court with your other schedules.
           Yes


7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                     $5,044.58


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                       Total claim

     From Part 4 on Schedule E/F, copy the following:


     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      Moo
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                           $0.00

     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2
            Case 19-51289-bem               Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                          Desc
                                                       Petition Page 52 of 63

 Fill in this information to identify your case:
 Debtor 1              Nathalie                             Pierre-Paul
                       First Name        Middle Name        Last Name

 Debtor 2
 (Spouse, if filing)   First Name        Middle Name        Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                             ID Check if this is an
                                                                                                           amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                    12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



111110          Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

    El Yes. Name of person Angela D. Forte                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                            Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.


    X                                                      X
        Nathalie Pierre-Paul, Debtor 1                         Signature of Debtor 2

        Date                                                   Date
                                                                      MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                       page 1
          Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                          Desc
                                                     Petition Page 53 of 63

B2800 (Form 2800) (12/15)

                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF GEORGIA
                                                   ATLANTA DIVISION

In re Nathalie Pierre-Paul                                            Case No.
                                                                      Chapter     7
              Debtor


           DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
            [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
   prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
   bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
   paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
   as follows:
  For document preparation services, I have agreed to accept                           $200.00
  Prior to the filing of this statement I have received                                $200.00
  Balance Due                                                                             $0.00

2. I have prepared or caused to be prepared the following documents (itemize):
   Petition, Exhibit D, Statement of Monthly Income, Statement of Financial Affairs, Schedules A-J, Statement of Intentions,
   Summary, Matrix, Notice

  and provided the following services (itemize):


3. The source of the compensation paid to me was:
          El Debtor                    0    Other (specify)

4. The source of compensation to be paid to me is:
          IZI Debtor                   0    Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
   filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
   case except as listed below:

   NAME                                                                               SOCIAL SECURITY NUMBER
           Case 19-51289-bem                Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                            Desc
                                                      Petition Page 54  of 63
                                                                      XXX-XX-XXXX
                                                                                                                                      Cl
                                                                    Social Security number of bankruptcy                     Date
                                                                    petition preparer*


   Angela D. Forte, Petition Preparer                               1544 Wellborn Road #477
   Printed name and title, if any, of                               Redan, Georgia 30074
   Bankruptcy Petition Preparer                                     Address

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
            Case 19-51289-bem                  Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                          Petition Page 55 of 63

 Fill in this information to identify the case:
 Debtor 1           Nathalie                                      Pierre-Paul
                    First Name            Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                            Chapter        7
 (if known)


Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                          12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.



Mil            Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


      Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

      •   whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

      •   whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

      •   whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

      •   whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

      •   what tax consequences may arise because a case is filed under the Bankruptcy Code;

      •   whether any tax claims may be discharged;

      •   whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

      •   how to characterize the nature of your interests in property or your debts; or

      •   what procedures and rights apply in a bankruptcy case.


      The bankruptcy petition preparer                     Angela D. Forte                                          has notified me of
                                      Name
      any maximum allowable fee before preparing any document for filing or accepting any fee.



                                                                                       Date
   Nathalie Pierre-Paul, Debtor 1, acknowledging receipt of this notice                       MM / DD / YYYY


                                                                                       Date
   Signature of Debtor 2, acknowledging receipt of this notice                                MM / DD / YYYY




Official Form 119                      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                   page 1
            Case 19-51289-bem                    Doc 1        Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                             Petition Page 56 of 63


Debtor 1      Nathalie Pierre-Paul                                                          Case number (if known)


grzi            Declaration and Signature of the Bankruptcy Petition Preparer
Under penalty of perjury, I declare that:

•   I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

•   I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
    Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
•   If rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
    preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
    accepting any fee from the debtor.
    Angela D. Forte                          Petition Preparer
    Printed name                             Title, if any                        Firm name, if it applies
    1544 Wellborn Road #477
    Number    Street



    Redan                                   GA        30074                       404-955-1365
    City                                    State     ZIP Code                    Contact phone

I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I
check:
(Check all that apply.)

El Voluntary Petition (Form 101)               ID Schedule I (Form 1061)                            El Chapter 11 Statement of Your Current Monthly
                                                                                                       Income (Form 122B)
El Statement About Your Social Security        El Schedule J (Form 106J)
   Numbers (Form 121)                                                                               ID Chapter 13 Statement of Your Current Monthly
                                               o Declaration About an Individual Debtor's
                                                 Schedules (Form 106Dec)
                                                                                                       Income and Calculation of Commitment Period
El Summary of Your Assets and Liabilities                                                              (Form 122C-1)
   and Certain Statistical Information
   (Form 106Sum)                                    Statement of Financial Affairs (Form 107)
                                                                                                        Chapter 13 Calculation of Your Disposable
                                                    Statement of Intention for Individuals Filing       Income (Form 122C-2)
El Schedule A/B (Form 106A/B)
                                                    Under Chapter 7 (Form 108)
El Schedule C (Form 106C)                                                                           El Application to Pay Filing Fee in Installments
                                               El Chapter 7 Statement of Your Current                  (Form 103A)
ID Schedule D (Form 106D)                         Monthly Income (Form 122A-1)
                                                                                                    ID Application to Have Chapter 7 Filing Fee
El Schedule E/F (Form 106E/F)                       Statement of Exemption from Presumption            Waived (Form 103B)
                                                    of Abuse Under § 707(b)(2)
13 Schedule G (Form 106G)                                                                               A list of names and addresses of all creditors
                                                    (Form 122A-1Supp)
                                                                                                        (creditor or mailing matrix)
El Schedule H (Form 106H)
                                               El Chapter 7 Means Test Calculation
                                                                                                        Other
                                                  (Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the
documels to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. 110.

X                                                                          2    5   7 — 3        3 — 7        1    3        1     Date                 6 2 "17
    Si. nath*ef     ruptcy petition preparer or officer, principal,       Social Security number of person who signed                    MM / DD / YYYY
    respon4ible erson, or partner

    Angela 11 Forte
    Printed name

X                                                                                                                                 Date
                                                                                         -      — - —             — —
    Signature of bankruptcy petition preparer or officer, principal,      Social Security number of person who signed                    MM / DD / YYYY
    responsible person, or partner


    Printed name



Official Form 119                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                         page 2
            Case 19-51289-bem                         Doc 1         Filed 01/24/19 Entered 01/24/19 15:35:08                                             Desc
                                                                   Petition Page 57 of 63

 Fill in this information to identify your case:                                                                Check one box only as directed in this
                                                                                                                form and in Form 122A-1Supp:
 Debtor 1             Nathalie                                             Pierre-Paul
                      First Name                 Middle Name               Last Name                           101.There is no presumption of abuse.

 Debtor 2
                                                                                                               o 2.The calculation to determine if a presumption
 (Spouse, if filing) First Name                  Middle Name               Last Name                               of abuse applies will be made under Chapter 7
                                                                                                                   Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                               o 3.The Means Test does not apply now because
 Case number                                                                                                       of qualified military service but it could apply
 (if known)                                                                                                        later,

                                                                                                               O     Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


C21              Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

           Not married. Fill out Column A, lines 2-11.

     El Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

     O     Married and your spouse is NOT filing with you. You and your spouse are:

           O     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

           o     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                 declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                 and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


          ,the average monthly income                         you receivedar°n1 all sources, derlYea,                                    ' S before you
     Fl! n                                                            x                                    01,1';?,1,th6,-(65:_f161'n7j71;Srrip
      apkro       P! Oy O        -inciuht ,o,ty,aili„montt:oy   For                   are
                                                                        Mplo,' if You a   filin6,ba'ePterrOer-                                  d would be March 1 through
               l 3 i it ihiii, a                              irc9p6 varied during the o months, add in4 1600me for a                  months        divide the total
     1„U,g,,UAS,;,th;it 'boo'                                                                                                        the same rental property, put the
               • rf-671,1".;h4t piloInclude        inounla       unt more th n 0:1ea ' For example, bic)iii
                                   t 10 e in,666,                                                           tile.i5vv
                                                                                                                   P9rite
     Income                                         6616#1r143n1Y;' If 04 have hnothing ,to report for
                                                                          '                                               $0 1 "1 Ithe
                                                                                                                                   '1
                                                                                                                                    6e- space.
                                                                                                                                           t and
                                                                                                           ,     ,

                                                                                                               Column A              lumn
                                                                                                               Debtor I              btor
                                                                                                                                     rt- 1,1Ing   Qu

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                                         $5,044.58
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                                          $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                                               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                                 Chapter 7 Statement of Your Current Monthly Income                                                                page 1
           Case 19-51289-bem                  Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08              Desc
                                                        Petition Page 58 of 63


Debtor 1     Nathalle Pierre-Paul                                                     Case number (if known)




5.   Net income from operating a business, profession, or farm

                                           Debtor 1              Debtor 2

     Gross receipts (before all                     $0.00
     deductions)

     Ordinary and necessary operating —             $0.00    —
     expenses
                                                                                Copy
     Net monthly income from a business,            $0.00                       here 4         $0.00
     profession, or farm

6.   Net income from rental and other real property

                                           Debtor 1              Debtor 2

     Gross receipts (before all                     $0.00
     deductions)

     Ordinary and necessary operating —             $0.00    —
     expenses
                                                                                Copy
     Net monthly income from rental or              $0.00                       here —)        $0.00
     other real property

7.   Interest, dividends, and royalties                                                        $0.00

8.   Unemployment compensation                                                                 Moo
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here:      40

        For you                                                             $0.00

        For your spouse

9.   Pension or retirement income. Do not include any amount received that                     $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                               $5,044.58                $5,044.58
    Then add the total for Column A to the total for Column B.
                                                                                                               Total current
                                                                                                               monthly income




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                        page 2
             Case 19-51289-bem                   Doc 1      Filed 01/24/19 Entered 01/24/19 15:35:08                                 Desc
                                                           Petition Page 59 of 63


Debtor 1      Nathalie Pierre-Paul                                                           Case number (if known)


EnDetermine                    Whether the Means Test Applies to You


12. Calculate your current monthly income for the year. Follow these steps:

    12a. Copy your total current monthly income from line 11                                          Copy line 11 here   4   12a.        $5,044.58

            Multiply by 12 (the number of months in a year).                                                                         X      12

    12b. The result is your annual income for this part of the form.                                                          12b.       $60,534.96


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                              Georgia

    Fill in the number of people in your household.                       3


    Fill in the median family income for your state and size of household                                                     13.        $70,863.00

    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a. IZI Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
             Go to Part 3.
    14b. 0         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:          Sign Below


      By signing here,      eclar under enalty of perjury that the information on this statement and in any attachments is true and correct.


      X                                                                           X
           Nathalie Pierre-Paul, Debtor 1                                             Signature of Debtor 2


           Date          rX/67/                                                       Date
                   MM / DD / YYYY                                                            MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                page 3
Case 19-51289-bem   Doc 1    Filed 01/24/19 Entered 01/24/19 15:35:08   Desc
                            Petition Page 60 of 63



                     Bank of America
                     POB 982238
                     El Paso, TX 79998




                     Bridgecrest
                     7300 E Hampton Ave
                     Suite 101
                     Mesa, AZ 85209


                     Capital One Auto Finance
                     POB 259407
                     Plano, TX 75025




                     Convergent Outsourcing
                     800 SW 39th Street
                     Renton, WA 98057




                     Eversource
                     POB 250
                     Norwood, MA 02062




                     IC Systems
                     POB 64378
                     Saint Paul, MN 55164




                     Midland Funding
                     2365 Northside Drive
                     #300
                     San Diego, CA 92108


                     NCB Management Services
                     1 Allied Drive
                     #DT
                     Feasterville Trevose, PA 19053


                     SW Credit Systems
                     4120 Internatioal arkway
                     #100
                     Carrollton, TX 75007
Case 19-51289-bem   Doc 1    Filed 01/24/19 Entered 01/24/19 15:35:08   Desc
                            Petition Page 61 of 63



                     YS Dept of Educaiton
                     61 Fprsyth Street
                     Suite 19T40
                     Atlanta, GA 30303
   Case 19-51289-bem      Doc 1    Filed 01/24/19 Entered 01/24/19 15:35:08   Desc
                                  Petition Page 62 of 63


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01253965 (RS) OF 01/24/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1     7IN    19-51289              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - NATHALIE PIERRE-PAUL


TOTAL:                                                        $ 0.00


FROM: Nathalie Pierre-Paul
      2528 Sweetridge Court
      Lithia Springs, GA 30122




                                     Page 1 of 1
                 Case 19-51289-bem                   Doc 1       Filed 01/24/19 Entered 01/24/19 15:35:08                                  Desc
                                                                Petition Page 63 of 63
   Case Number: 19-51289                                       Name: Pierre                                                              Chapter:              7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

NI Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
BI Pro Se Affidavit (due within 7 days, signature must be notarized,                          O Address 0 County
or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           O Type of Debtor
O Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                              0 Nature of Debts
 MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
 O Statement of Financial Affairs                                                             O Venue
 O Schedules: A/B C D El FGHIJ 0 J-2 (different address for Debtor 2)                         0 Attorney Bar Number
 O Summary of Assets and Liabilities
 O Declaration About Debtor(s) Schedules                                                                                 Case filed via:
 O Attorney Disclosure of Compensation                                                            D Intake Counter by:
 O Petition Preparer's Notice, Declaration and Signature (Form 119)                                    O Attorney
   Disclosure of Compensation of Petition Preparer (Form 2800)                                         O Debtor - verified ID
 O Chapter 13 Current Monthly Income                                                                   O Other - copy of ID:
 O Chapter 7 Current Monthly Income
 O Chapter 11 Current Monthly Income                                                              El Mailed by:
 O Certificate of Credit Counseling (Individuals only)                                                O Attorney
 O Pay Advices (Individuals only) (2 Months)                                                          ZI Debtor
 O Chapter 13 Plan, complete with signatures (local form)                                             O Other:
 O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                              History of Case Association
 Ch.11 Business
 O 20 Largest Unsecured Creditors                                                                 Prior cases within 2 years: n/a
 O List of Equity Security Holders
 O Small Business - Balance Sheet
 O Small Business - Statement of Operations                                                       Signature:
 O Small Business - Cash Flow Statement                                                           Acknowledgment of receipt of check list
 O Small Business - Federal Tax Returns

 MISSING DOCUMENTS DUE WITHIN 30 DAYS
 O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
          Paid $ 0     El 2g-Order Granting El 3g-Order Granting 10 days ($75 due within 10 days)
       El 2d-Order Denying with filing fee of $    due within 10 days El IFP filed (Ch.7 Individuals Only)
         El   No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

Intake Clerk: R.Smith                        Date: 1/24/19                        Case Opener:                                         Date:
